DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 10, 11, 13, 18-24, and 27-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the closest prior art of record is Matsumoto (EP2641754) in view of Peetz (EP0094070), Wei (US20170361661) and RocketSeals (NPL), which teaches a method for inserting an insert into a tread of a prefabricated tire, the method comprising providing a prefabricated tire, drilling a blind hole with a first cross section at a first depth and a second cross section at a second and greater depth to a tread block with a Shore hardness of 50 ShA to 80 ShA, wherein the drilling is performed with a drill bit comprising a shaft with a longitudinal direction along the drill bit, a flange extending radially outward from the shaft with the flange connecting transversely to the shaft, inserting the insert into the blind hole, wherein the insert has a first cross section at a first longitudinal position from the bottom and a second cross section that is greater than the first cross section at a second longitudinal position closer to the bottom than the first longitudinal position, inserting the insert into the blind hole so the bottom of the insert is inserted deeper in the blind hole than the top of the insert; the blind hole is drilled to be geometrically congruent with the insert and the second cross section comprises a maximum cross-sectional area of the insert. While Wei of modified Matsumoto does teach a sensor comprising a primary capacitive component at a second depth (Fig 2, unlabeled “RFID chip” underneath “antenna” (220)) with a second cross section and a primary inductive component (“antenna” (220)) located at a first depth with a first cross section that is smaller than a second cross section, the combined teachings fail to disclose that the insert comprises a plane of maximum cross section that comprises the second cross section and intersects the primary inductive component (Fig 2, where the antenna (220) is not connected to the RFID chip and therefore is not intersected by a plane of maximum cross section located along the top surface of unlabeled RFID chip).
As claims 10, 11, 13, 18-24, and 27-29 are directly/indirectly dependent on claim 7, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.6-8, filed 6 July 2022, with respect to claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 7, 10, 11, 13, 18-24, and 27-29 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749